    Case 3:19-md-02885-MCR-GRJ Document 1015 Filed 02/27/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                              Judge M. Casey Rodgers
This Document Relates to All Cases            Magistrate Judge Gary R. Jones


                              PRETRIAL ORDER NO. 29
                                Initial Bellwether Cases

        In accordance with the procedures set forth in Pretrial Order Nos. 23 and 24,

the following cases have been selected for the initial bellwether pool.

                                 20 Bellwether Cases
   1      Baker, Lloyd Eugene                           7:20cv039           19465
   2      Blum, Michelle Marie                          7:20cv122           51455
   3      Camarillorazo, Guillermo                      7:20cv098          137410
   4      Estes, Luke                                   7:20cv137           26495
   5      Finley, Theodore                              7:20cv170          163273
   6      Garcia, Sigifredo                             7:20cv072          109776
   7      Hacker, Stephen                               7:20cv131           30068
   8      Hensley, Marcus                               7:20cv093           79599
   9      Keefer, Lewis                                 7:20cv104           11295
   10     Kelley, Denise                                7:20cv153          165526
   11     King, Jared Lee                               7:20cv132           30281
   12     Lopez, Kevin                                  7:20cv060          160400
   13     McCombs, Dustin                               7:20cv094           79857
   14     McNeal, Chad S.                               7:20cv066           45425
    Case 3:19-md-02885-MCR-GRJ Document 1015 Filed 02/27/20 Page 2 of 3




   15        Palanki, Joseph1                                   3:19cv2324              138793
   16        Sloan, Ronald Elliot                                7:20cv001              116838
   17        Taylor, Joseph                                      7:20cv071               10428
   18        Vaughn, Jonathan Wade                               7:20cv134               31013
   19        Vilsmeyer, Luke                                     7:20cv113               91380
   20        Wayman, William                                     7:20cv149               83748
                                          5 Alternates
    1        Adkins, Brandon                                     7:20cv012               66104
    2        Beal, James E.                                      7:20cv006               60447
    3        Burgus, Lonnie Eugene                               7:20cv007               60806
    4        Rowe, Vernon C.                                     7:20cv026               65984
    5        Stoeber, Andrew                                     7:20cv059              134986

         The Clerk is directed to enter a copy of this Order on the individual docket for

each of the 25 cases, transfer the administrative cases to the 3M MDL docket,

3:19md2885, and send electronic notices of same to the attorneys of record for both

sides.

         Within 10 days after a case has been transferred to the 3M MDL docket, a

filing fee must be paid, plaintiff’s counsel must seek pro hac vice admission if he or

she is not already admitted to the bar of this district, and the plaintiff must file a

Notice of Designated Forum on his or her individual docket, identifying the federal

         1
          Plaintiff Joseph Frank Palanki also has a case pending on the administrative docket, Case.
No. 7:20cv003. Because Mr. Palanki’s administrative case is duplicative of his case on the 3M
MDL docket, Case No. 3:19cv2324, the Clerk is directed to close the administrative case. In the
future, all pleadings and papers involving Mr. Palanki’s individual case must be filed on the docket
for Case No. 3:19cv2324. The Clerk is directed to file a copy of this Order on the docket for each
of Mr. Palanki’s cases.
    Case 3:19-md-02885-MCR-GRJ Document 1015 Filed 02/27/20 Page 3 of 3




district in which he or she could have filed his or her case in the absence of direct

filing on the administrative docket.

       Within 14 days from the date an initial bellwether case or alternate is

transferred to the 3M MDL docket, each side must file a statement on the plaintiff’s

individual docket clearly and unambiguously advising whether they will waive any

applicable venue and forum non conveniens challenges to the case being tried in this

district.2

       SO ORDERED, on this 27th day of February, 2020.


                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




       2
           See Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998).
